Citation Nr: 1640178	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  12-08 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1987 to January 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


REMAND

As an initial matter, the Board has expanded the Veteran's claim to include entitlement to service connection for any psychiatric disorder, to include posttraumatic stress disorder (PTSD), as claims for service connection for a specific psychiatric disorder may encompass claims for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran seeks service connection for a psychiatric disorder, which he asserts is the result of witnessing the death of a close friend during an explosion aboard the USS AMERICA while on active duty.  In April 2010, a formal finding on a lack of information required to verify the Veteran's stressors was issued.  It was determined that there was insufficient evidence to verify the stressful events described by the Veteran.  It was also noted that the information provided by the Veteran was too vague and could not be used for stressor research.  However, in March 2010 VA treatment records, it was noted that in August 1989, the Veteran saw his friend get killed after the fuel room exploded.  Service personnel records confirm that the Veteran served aboard the USS AMERICA in August 1989.  Therefore, the Board finds that there is sufficient evidence to submit to the United States Army and Joint Services Records Research Center (JSRRC) a request for verification of any incidents that occurred in August 1989 concerning an explosion in the fuel room aboard the USS AMERICA.  On remand, the RO must attempt to verify the alleged stressor event. 

In addition, post-service VA treatment records document the diagnosis and treatment of depression, which the Veteran contended was due to the 1989 death of his friend.  The Veteran has also contended that he continued to experience nightmares about this incident.  Also contained in the claims file is a VA Form 21-0781 from September 2009, which appears to have been completed by a medical professional, and contains a diagnosis of PTSD.  In light of the above, and as the Veteran has not been afforded a VA examination to determine whether he has a psychiatric disorder that is related to service, a remand for a VA examination and medical nexus opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4).

Finally, any additional treatment records, including the Veteran's complete VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified sources.

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain the Veteran's complete VA treatment records from the Augusta VA Medical Center and the Central Alabama Veterans Health Care System.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must request that the JSRRC or any other appropriate agency conduct a search regarding an explosion in the fuel room resulting in casualties aboard the USS AMERICA in approximately August 1989.  All efforts to verify the stressor and any negative responses must be included in the claims file.

3.  Following the above, the Veteran must be afforded a VA psychiatric examination to determine whether any psychiatric disorder found is related to his military service.  The Veteran's claims file must be made available to an appropriate examiner, and the examiner must indicate that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.   

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the psychiatrist must provide diagnoses for all psychiatric disorders found.  The psychiatrist must integrate any previous psychiatric findings and diagnoses to obtain a true picture of the nature of the Veteran's psychiatric status.  The examiner must then provide an opinion as to whether any diagnosed psychiatric disorder is related to the Veteran's military service. 

If the Veteran meets the criteria for a diagnosis of PTSD, and adequate verification of stressors is obtained, the examiner must specify (1) whether the alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and the in-service stressor found to be established by the record and found sufficient to produce PTSD by the examiner.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must advise the Veteran that it is his responsibility to report for the examinations scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the claims file showing that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions, and any other development as may be indicated by a response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

